DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 01/11/2022 and 01/19/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3.  	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: In claim 1, prior art by Chen (US 2017/0345183) teaches A method comprising: obtaining a three-dimensional (3D) mesh of a subject; (“FIG. 4A provides an exemplary flow diagram of a method 400 performed by a processing device or mobile device to capture and generate a 3D model of a subject's head. At step 402 a subject's head is captured by a depth camera and color and depth data is provided to a processing device or mobile device for processing. At step 404 the depth and color data is processed to create head meshes.” [0048-0049]) Chen also teaches obtaining a mesh model; (“FIG. 4B is an exemplary block diagram that illustrates the software modules that operate in a processing device or mobile device 420 (henceforth "device 420") that perform head pose estimation and session control in order to construct a 3D model of a generating a hybrid mesh of the subject, the generating including replacing a portion of the 3D mesh with the mesh model such that the hybrid mesh comprises a non-replaced portion of the 3D mesh and the mesh model representing the replaced portion of the 3D mesh (“because the user can pick and choose which integral parts to combine with those on the avatar template, the result is a hybrid (user+avatar) full-fledged 3D mesh and 2D texture mask.” [0053] “A hybrid 3D mesh model (3DH) is assembled comprising respective parts the user's personal 3D mesh model (3DP), for the neutral face, and an avatar 3D mesh model (3DA), for the neutral face, by replacing with the sender PD integral parts the corresponding parts from the avatar 3D mesh model. The composite object is referred to as the avatar visual intelligent double (AVID), or in short AD.” [0103]) Prior art by Sullivan et al. (US 2008/0170078 A1) teaches a non-replaced portion of the 3D mesh represented at a first resolution and the mesh model representing the replaced portion of the 3D mesh at a second resolution.  (“the shape mesh generator 116 may use stereo reconstruction (or other similar methodology) to construct a 3D shape mesh 202 for each time instance from the corresponding captured images. Generally each shape mesh has a relatively high resolution and provides a detailed representation of the shape of the captured object (e.g., the actor's face 104). As shown in FIG. 3A, an exemplary shape mesh 300 illustrates the shape (e.g., an actor's facial  Claims 11 and 20 are similar in scope to claim 1, and they are taught under similar rationale.
However, claims 1 and 3-17 are allowable because prior art fails to teach or suggest, either alone or in combination, in claim 1: “transforming the mesh model to reposition the reference features points to more closely align with corresponding feature points of the 3D mesh of the subject;” Claims 11 and 20 are similar in scope to claim 1, and they are allowed under similar rationale.
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Chin whose telephone number is (571)270-3697.  The examiner can normally be reached on M-F 9:00am-5:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kent Chang can be reach on (571)272-7667.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (886)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANANA) or (571)-272-1000.

/MICHELLE CHIN/
Primary Examiner, Art Unit 2619